 1   XAVIER BECERRA
     Attorney General of California
 2   VINCENT DICARLO
     Supervising Deputy Attorney General
 3   BERNICE L. LOUIE YEW, State Bar No. 114601
     Deputy Attorney General
 4   E-mail: Bernice.Yew@doj.ca.gov
     EMMANUEL R. SALAZAR, State Bar No. 240794
 5   Deputy Attorney General
     E-mail: Emmanuel.Salazar@doj.ca.gov
 6    2329 Gateway Oaks Drive, Suite 200
      Sacramento, CA 95833-4252
 7    Telephone: (916) 621-1835
      Fax: (916) 274-2929
 8
     Attorneys for State of California
 9
     (Additional counsel listed on signature page)
10

11                           IN THE UNITED STATES DISTRICT COURT

12                        FOR THE EASTERN DISTRICT OF CALIFORNIA

13

14   UNITED STATES OF AMERICA, et al., ex            2:12-CV-1699 KJM EFB
     rel. LOYD F. SCHMUCKLEY, JR.,
15                                                   PARTIES’ JOINT MOTION TO AMEND
                                 Plaintiffs,         SCHEDULING ORDER; ORDER
16
                    v.                               Related to ECF No. 260
17

18   RITE AID CORPORATION,
19                               Defendant.
20
     STATE OF CALIFORNIA ex rel. LOYD F.
21   SCHMUCKLEY, JR.,
22                               Plaintiff,
23                  v.
24   RITE AID CORPORATION,
25                               Defendant.
26

27

28

                                     PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
 1               PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER
 2          TO THE HONORABLE COURT:

 3          Plaintiff-Intervenor State of California (“California”), Qui Tam Plaintiff Loyd F.

 4   Schmuckley, Jr. (“Relator,” together with California, “Plaintiffs”), and Defendant Rite Aid

 5   Corporation (“Defendant” or “Rite Aid,” together with Plaintiffs, the “Parties”), by and through

 6   their respective counsel of record, for good cause shown, hereby request this Court to amend the

 7   scheduling order. Specifically, the Parties move to strike the stipulated and ordered January 31,

 8   2020 deadline to complete the deposition(s) of Rite Aid 30(b)(6) witness(es) relating to Rite

 9   Aid’s “improper defendant” defense. The motion, if granted, will allow the Parties more time to

10   complete discovery on documents Plaintiffs requested, i.e., California’s Request for Production

11   of Documents (“RPD”), Set No. 7 and Relator’s RPD Set Nos. 2 and 3, including the filing and

12   hearing of any pending and potential discovery motions.

13          On January 25, 2019, the Court ordered the Parties to submit a joint statement concerning

14   Rite Aid’s Eleventh Affirmative Defense (Improper Defendant). ECF No. 187.

15          On February 8, 2019, the Parties filed a joint statement setting forth their agreement that

16   more time was warranted to continue to address, and hopefully resolve, the issues and present

17   them to the Court at a more appropriate time. ECF No. 188 (“Joint Statement”). In the Joint

18   Statement, the Parties proposed to the Court that the Plaintiffs should have until July 15, 2019 to

19   either stipulate with Rite Aid for an agreed-upon amendment to correct the naming of Rite Aid in

20   this matter, or to otherwise seek leave of the Court to amend their pleadings to do so. Id. at 1.

21          On June 28, 2019, due to the continuance of the hearing on Defendant’s motion regarding

22   the sampling methodology and to allow the Parties adequate time to meet and confer, the Parties

23   jointly moved for an order allowing Plaintiffs until August 26, 2019 to either stipulate with

24   Defendant for an agreed-upon amendment to correct the naming of Defendant in this matter, or

25   to otherwise seek leave of the Court to amend their pleadings. ECF No. 224. The Court, finding

26   good cause, granted the motion. ECF No. 227.

27          Subsequently, the Parties continued to meet and confer regarding the issues involved with

28   Rite Aid’s Eleventh Affirmative Defense (Improper Defendant), including California’s issuance
                                                     1
                                    PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
 1   of related document requests and a 30(b)(6) deposition notice. Issues that the parties discussed
 2   in connection with a potential stipulation included:
 3                 whether the Parties will agree that pleadings in the case will be amended pursuant
 4                  to Federal Rule of Civil Procedure (“Rule”) 15(c) to substitute Thrifty Payless,
 5                  Inc. d/b/a Rite Aid, a California Corporation, as the defendant in this action in the
 6                  place of Rite Aid Corporation, a Delaware Corporation;
 7                 whether all of Rite Aid’s prior discovery responses, representations, and
 8                  stipulations would bind any newly named defendant as if it had originally
 9                  appeared as the defendant in this action from the outset;
10                 whether the amendment shall relate back to the original pleadings for all
11                  purposes, including applicable statutes of limitation; and
12                 how discovery requests to Rite Aid and/or any newly named defendant would be
13                  addressed.
14          In July 2019, California propounded Request for Production of Documents, Set No. 7,
15   and Relator propounded Request for Production of Documents, Set No. 2, both of which seek
16   documents relevant, in part, to Rite Aid’s purported “improper defendant” defense.
17          Following extensive but unsuccessful meet-and-confer efforts, on October 9, 2019,
18   California filed a motion to compel relating to its RPD Set No. 7. ECF No. 249. On November
19   5, 2019, the Court ordered Rite Aid to, in part, produce additional documents responsive to
20   California’s RPD Nos. 17-38 (Set No. 7) and provide a supplemental response to California’s
21   RPD Nos. 1, 2, 15, 16, and [17] to 38 that identifies which documents are responsive to each
22   request by no later than November 25, 2019. ECF No. 258.
23          On November 6, 2019, the Parties filed a joint motion to extend time for the parties to
24   conduct discovery and meet and confer re: Defendant’s 11th affirmative defense (improper
25   defendant). ECF No. 259. On November 8, 2019, the Court granted the motion, ECF No. 259,
26   and based on the Parties’ stipulation ordered among other things that Rite Aid produce privilege
27   logs relating to California’s RPD Set No. 7 by December 20, 2019 and that the Parties complete
28
                                                     2
                                    PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
 1   the deposition(s) of Rite Aid 30(b)(6) witness(es) relating to Rite Aid’s “improper defendant”
 2   defense by January 31, 2020.
 3          Following Rite Aid’s November 25, 2019 production of documents, on November 27,
 4   2019, California filed against Rite Aid a motion for sanctions arising out of its responses to
 5   California’s RPD Set No. 7. ECF No. 261. On December 11, 2019, the Court heard the motion
 6   for sanctions. On December 12, 2019, Relator propounded his RPD Set No. 3, seeking certain
 7   financial documents from Rite Aid, whose responses thereto were due on January 13, 2020. Rite
 8   Aid served its responses to Relator’s RFP Set No. 3 on January 13, 2020.
 9          In November and December 2019, the Parties met and conferred on the scheduling of
10   depositions of Rite Aid’s 30(b)(6) witnesses. Rite Aid offered dates for the various depositions
11   in November and December 2019, which were ultimately accepted and are currently scheduled
12   to take place in Harrisburg, Pennsylvania on January 29, 31, February 12 and 14, 2020.
13          On December 19, 2019, the Court issued an order granting in part and denying in part
14   California’s motion, ECF No. 273. The Court ordered Rite Aid to produce no later than January
15   10, 2020 unredacted copies of all financial statements previously produced in response to
16   California’s RPD Nos. 30 and 31 and a supplemental response identifying the specific discovery
17   request to which each document identified in paragraph 19 on ECF No. 265 is responsive.
18          On December 20, 2019, Rite Aid produced a privilege log pursuant to the Court’s
19   November 8, 2019 order. Rite Aid also made a related, supplemental document production at
20   that time. OnJanuary 8, 2020, California filed another motion for sanctions against Rite Aid
21   arising out of its December 20, 2019 production, the hearing of which is currently scheduled on
22   January 22, 2020. Rite Aid maintains that the motion is without basis and has asked the State to
23   withdraw the motion both because it is moot and the State failed to meet and confer (or obtain
24   any court order) regarding issues raised in the motion, including California’s request for in
25   camera review of documents that Rite Aid maintains are privileged (and were logged in Rite
26   Aid’s December 20, 2019 privilege log).
27          On January 10, 2020, Rite Aid produced additional documents in response to California’s
28   RPD Set No. 7, Relator’s RPD Set No. 2, and Relator’s RFP Set No. 3. California took more
                                                     3
                                    PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
 1   than 4 hours to download the documents and would require additional time to input and process
 2   into California’s electronic document repository. As of the date of this filing, California and
 3   Relator are in the process of analyzing these productions. Based on the above, the Parties
 4   believe that more time is needed to complete discovery relating to California’s RPD Set No. 7
 5   and Relator RPD Set Nos. 2 and 3, including the review and analysis of documents Rite Aid
 6   produced on December 20, 2019 and January 10, 2020, and resolution of any pending and further
 7   discovery disputes, e.g., ECF No. 275 (motion seeking, in part, in camera review of withheld
 8   documents responsive to California’s RPD Nos. 23-26). Accordingly, the Parties jointly submit
 9   that good cause exists to amend the scheduling order, ECF No. 260, where the Court strikes the
10   stipulated and currently ordered January 31, 2020 deadline to complete deposition(s) of Rite
11   Aid’s 30(b)(6) witness(es) relating to Rite Aid’s improper defendant defense. This will allow the
12   Parties to flexibly schedule this and the other depositions now set for January and February 2020,
13   factoring in the time needed to analyze Rite Aid’s latest discovery responses and document
14   productions , resolve any disagreements (through meet and confer, or, if necessary, motion
15   practice) regarding Rite Aid’s privilege claims, and resolve any further dispute that may arise
16   relating to California’s RPD Set No. 7 and Relator’s RPD Set Nos. 2 and 3. All other dates in
17   the scheduling order, ECF No. 260, will remain the same.
18

19

20                                          Respectfully submitted,
21                                          XAVIER BECERRA
      Dated: 1/15/2020                      Attorney General of the State of California
22
                                            By /s/ Emmanuel R. Salazar
23
                                               Emmanuel R. Salazar
24                                             Deputy Attorney General
                                               Attorneys for Plaintiff-Intervenor STATE OF
25                                             CALIFORNIA
26

27

28
                                                     4
                                    PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
 1

 2                           WATERS & KRAUS, LLP
     Dated: 1/15/2020
 3
                              By /s/ Wm. Paul Lawrence, II (authorized on
 4                            1/15/2020)
                                  Wm. Paul Lawrence, II (Pro hac vice)
 5                                Washington D.C. Metro Office
                                  37163 Mountville Road
 6
                                  Middleburg, VA 20117
 7                                Telephone: (540) 687-6999
                                  Fax: (540) 687-5457
 8                                E-mail: plawrence@waterskraus.com
                                  Attorneys for Qui Tam Plaintiff
 9                                LOYD F. SCHMUCKLEY, JR.
10
                              MORGAN, LEWIS & BOCKIUS LLP
     Dated: 1/14/2020
11
                              By /s/ Kevin M. Papay (authorized on 1/14/2020)
12                               Kevin M. Papay
                                 One Market, Spear Street Tower
13                               San Francisco, CA 94105-1596
                                 Telephone: +1.415.442.1000
14
                                 Fax: +1.415.442.1001
15                               E-mail: Kevin.Papay@morganlewis.com
                                 Attorneys for Defendant
16                               RITE AID CORPORATION
17

18

19

20

21

22

23

24

25

26

27

28
                                         5
                        PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
 1                                               ORDER
 2          The Court, having considered the Parties’ Joint Motion to Amend the Scheduling Order,
 3   finds good cause and ORDERS that the deadline for the Parties to complete deposition(s) of Rite
 4   Aid 30(b)(6) witnesses relating to Rite Aid’s “improper defendant” defense is stricken. The
 5   Parties are ordered to meet and confer on the dates to complete these depositions within the
 6   confines of the current scheduling order, ECF No. 260. All other dates in the currently effective
 7   scheduling order, ECF No. 260, remain the same.
 8          IT IS SO ORDERED.
 9   DATED: January 21, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    6
                                   PARTIES’ JOINT MOTION TO AMEND SCHEDULING ORDER; ORDER
